EXHIBIT 10.16

APRIA HEALTHCARE GROUP INC.
2003 PERFORMANCE INCENTIVE PLAN
EMPLOYEE STOCK OPTION AGREEMENT

      THIS EMPLOYEE STOCK OPTION AGREEMENT (this “Option Agreement”) dated
_____________________, by and between APRIA HEALTHCARE GROUP INC., a Delaware
corporation (the “Corporation”), and ___________________________ (the
“Grantee”), evidences the stock option (the “Option”) granted by the Corporation
to the Grantee as to the number of shares of the Corporation’s Common Stock
first set forth below.

--------------------------------------------------------------------------------

       Number of Shares of Common Stock:1  _____   Award Date: _____________,
20___
       Exercise Price per Share:1     $_______  
Expiration Date:1,2________, 20___
        Vesting:1,2  The Option shall become vested as to one-third of the total
number of shares of Common Stock subject to the Option on
         each of the first, second, and third anniversaries of the Award Date.

--------------------------------------------------------------------------------

      The Option is granted under the Apria Healthcare Group Inc. 2003
Performance Incentive Plan (the “Plan”) and subject to the Terms and Conditions
of Employee Stock Option (the “Terms”) attached to this Option Agreement
(incorporated herein by this reference) and to the Plan. The Option has been
granted to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee. Capitalized terms
are defined in the Plan if not defined herein. The parties agree to the terms of
the Option set forth herein. The Grantee acknowledges receipt of a copy of the
Terms and the Plan.

“GRANTEE”

______________________________________
Signature

______________________________________
Print Name APRIA HEALTHCARE GROUP INC.
a Delaware corporation


By:__________________________________

Print Name:___________________________

Title:________________________________

CONSENT OF SPOUSE

      In consideration of the Corporation’s execution of this Option Agreement,
the undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.

__________________________________
Signature of Spouse   ______________________
Date

_________________
1    Subject to adjustment under Section 7.1 of the Plan.
2    Subject to early termination under Section 4 of the Terms and Section 7.4
of the Plan.

--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF EMPLOYEE STOCK OPTION

1.   Vesting; Limits on Exercise; Incentive Stock Option Status.

      The Option shall vest and become exercisable as set forth on the cover
page of this Option Agreement. The Option may be exercised only to the extent
the Option is vested and exercisable.

•  

Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.



•  

No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.



•  

Minimum Exercise. No fewer than 1001 shares of Common Stock may be purchased at
any one time, unless the number purchased is the total number at the time
exercisable under the Option.



•  

Incentive Stock Option Status. The Option is intended as an "incentive stock
option" ("ISO") within the meaning of, and to the maximum extent permitted
within the limits of, Section 422 of the Code. The Plan and Section 422 of the
Code limit the number of shares of Common Stock of the Corporation which may be
treated as acquired pursuant to an ISO so that the aggregate fair market value
of shares with respect to which ISOs become exercisable during any calendar year
under the Plan or any other plan of the Corporation is limited to $100,000. To
qualify the Option as an ISO, any other applicable provisions of Section 422 of
the Code must also be satisfied. Any shares of Common Stock acquired pursuant to
the Option in excess of the $100,000 limitation provided under the Code shall be
treated as acquired pursuant to a nonqualified stock option. The Grantee
acknowledges that the number of shares which may be treated as acquired pursuant
to an ISO may be reduced in the event the Grantee has been or is granted other
incentive stock options to acquire Common Stock or in the event the vesting of
the Option is accelerated. The Corporation may, in the manner and to the extent
permitted by law, designate which shares are to be treated as stock acquired
pursuant to the exercise of an ISO.



2.   Continuance of Employment/Service Required; No Employment/Service
Commitment.

      The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Option and the rights and benefits under this Option
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 4 below
or under the Plan.

      Nothing contained in this Option Agreement or the Plan constitutes a
continued employment or service commitment by the Corporation or any of its
Subsidiaries, affects the Grantee’s status, if he or she is an employee, as an
employee at will who is subject to termination without cause, confers upon the
Grantee any right to remain employed by or in service to the Corporation or any
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or service, or affects the
right of the Corporation or any Subsidiary to increase or decrease the Grantee’s
other compensation.

3.   Method of Exercise of Option.

      The Option shall be exercisable by the delivery to the Secretary of the
Corporation of a written notice stating the number of shares of Common Stock to
be purchased pursuant to the Option (or completion of such other administrative
exercise procedures as the Administrator may require from time to time) and
accompanied by:

•  

payment in full for the Exercise Price of the shares to be purchased in
accordance with Section 5.5 of the Plan, subject to such further limitations and
rules or procedures as the Administrator may establish from time to time as to
any non-cash payment;



•  

satisfaction of the tax withholding provisions of Section 8.5 of the Plan; and



•  

any written statements or agreements required pursuant to Section 8.1 of the
Plan.



4.   Early Termination of Option.

      4.1 Possible Termination of Option upon Change in Control. The Option is
subject to termination in connection with a Change in Control Event or certain
similar reorganization events as provided in Section 7.4 of the Plan, provided
that the then outstanding and otherwise unvested portion of the Option shall
have become fully vested as required or contemplated by Section 7.2 or 7.3 of
the Plan.

      4.2 Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 4.1 above, if the Grantee ceases to be employed by or ceases
to provide services to the Corporation or a Subsidiary, the following rules
shall apply (the last day that the Grantee is employed by or provides services
to the Corporation or a Subsidiary is referred to as the Grantee’s “Severance
Date”):

•  

other than as expressly provided below in this Section 4.2: (a) the Grantee will
have until the date that is 90 days after his or her Severance Date to exercise
the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 90-day period following the Severance Date and not exercised
during such period, shall terminate at the close of business on the last day of
the 90-day period;



•  

if the termination of the Grantee's employment is the result of the Grantee's
voluntary Retirement (as defined below and other than a termination by the
Corporation or a Subsidiary for Cause as provided below), then (a) the Grantee
will have until the date that is 3 years after his or her Severance Date to
exercise the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 3-year period following the Severance Date and not exercised
during such period, shall terminate at the close of business on the last day of
the 3-year period;



•  

if the termination of the Grantee's employment is the result of the Grantee's
death or Disability (as defined below), then (a) the Grantee (or his beneficiary
or personal representative, as the case may be) will have until the date that is
1 year after the Grantee's Severance Date to exercise the Option (or portion
thereof) to the extent that it was vested on the Severance Date, (b) the Option,
to the extent not vested on the Severance Date, shall terminate on the Severance
Date, and (c) the Option, to the extent exercisable for the 1-year period
following the Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the 1-year period;



•  

if the termination of the Grantee's employment is the result of a termination by
the Corporation or a Subsidiary for Cause, the Option (whether vested or not)
shall terminate on the Severance Date.



      In all events, the Option is subject to earlier termination on the
Expiration Date of the Option or as contemplated by Section 4.1. The
Administrator shall be the sole judge of whether the Grantee continues to render
employment or services for purposes of this Option Agreement. The Grantee
acknowledges that the ISO post-termination exercise provisions of Section 422 of
the Code are more restrictive than the foregoing (i.e., they generally require
that an ISO be exercised within three months following a termination of
employment, except a termination due to death or Disability) and, to the extent
that the Code is more restrictive, the Grantee must satisfy the Code’s
provisions in order to preserve the qualified status of the Option (or portion
thereof) as an ISO. (The Option will be taxed as a nonqualified stock option to
the extent that it is exercised within the time period prescribed above but
after the timeframe required under Section 422 of the Code.)

      Notwithstanding the foregoing (including, for purposes of clarity,
notwithstanding any provision above that would have otherwise resulted in the
termination of the outstanding and unvested portion of the Option on the
Grantee’s Severance Date), the then outstanding and otherwise unvested portion
of the Option shall be deemed to have been fully vested immediately prior to the
Grantee’s Severance Date in the event that the Grantee incurs a Qualifying
Termination. The Grantee shall be deemed to have incurred a “Qualifying
Termination” for this purpose if any of the following events occur:

(a)  

the Grantee’s Severance Date is the result of a termination of employment by the
Corporation or a Subsidiary without Cause within the period that ends with a
Change in Control Event and begins with the first to occur of (i) the initial
public announcement of the Change in Control Event, or (ii) the 90th day
preceding the Change in Control Event,


(b)  

the Grantee’s Severance Date is the result of a termination of employment by the
Corporation or a Subsidiary for any reason other than Cause (and other than due
to the Grantee’s death or Disability) upon or at any time within two years
following a Change in Control Event, or


(c)  

the Grantee’s Severance Date is the result of a termination of employment by the
Grantee for Good Reason upon or at any time within two years following a Change
in Control Event.


       In the event that the Grantee’s Severance Date is more than 90 days
preceding a Change in Control Event (such that the vested portion of the Option
generally would have otherwise terminated before the Change in Control Event)
and the Grantee is entitled to deemed accelerated vesting pursuant to clause (a)
above, then, as to any portion of the Option that was deemed to become vested
pursuant to clause (a) above, such portion of the Option shall be deemed to have
not terminated prior to the closing of the Change in Control Event and the
Grantee shall be afforded a reasonable opportunity to exercise such portion of
the Option upon or immediately prior to the Change in Control Event.

      For purposes of the Option, “Retirement” means a termination of employment
by the Grantee that occurs both (a) upon or after the Grantee’s attainment of
age 55 and (b) upon or after the date when the sum of the Grantee’s age and the
Grantee’s years of service to the Corporation and its Subsidiaries (such years
of service determined in accordance with the rules for determining years of
service under the Corporation’s 401(k) Plan) is at least 60.

      For purposes of the Option, “Cause” means the occurrence of either or both
of the following: (a) the Grantee’s conviction for committing an act of fraud,
embezzlement, theft, or other act constituting a felony (other than traffic
related offenses or as a result of vicarious liability); or (b) the willful
engaging by the Grantee in misconduct that is significantly injurious to the
Corporation. However, no act or failure to act, on the Grantee’s part shall be
considered “willful” unless done, or omitted to be done, by the Grantee not in
good faith and without reasonable belief that the Grantee’s action or omission
was in the best interest of the Corporation.

      For purposes of the Option, “Disability” means a permanent disability
(within the meaning of Section 22(e)(3) of the Code or as otherwise determined
by the Administrator).

      For purposes of the Option, “Good Reason” means, without the Grantee’s
express written consent, the occurrence of any one or more of the following: (a)
a material reduction in the nature or status of the Grantee’s authorities,
duties, and/or responsibilities, (when such authorities, duties, and/or
responsibilities are viewed in the aggregate) from their level in effect on the
day immediately prior to the Change in Control Event; (b) a reduction in the
Grantee’s base salary from its highest level in effect at any point in the three
months preceding the Change in Control Event; a significant reduction in the
Grantee’s aggregate incentive opportunities under the Corporation’s short and/or
long-term incentive programs, as such opportunities exist immediately prior to
the Change in Control Event; (3) the failure of the Corporation to maintain the
Grantee’s relative level of coverage and accruals under the Corporation’s
employee benefit and/or retirement plans, policies, practices, or arrangements
in which the Grantee participates immediately prior the Change in Control Event
(both in terms of the amount of benefits provided, and amounts accrued) (for
this purpose, the Corporation may eliminate and/or modify existing programs and
coverage levels; provided, however, that the Grantee’s level of coverage under
all such programs must be at least as great as is provided to executives who
have the same or lesser levels of reporting responsibilities within the
Corporation’s organization); or (4) the Grantee is informed by the Corporation
that his or her principal place of employment for the Corporation will be
relocated to a location that is greater than fifty (50) miles away from the
Grantee’s principal place of employment for the Corporation immediately prior to
the Change in Control Event).

5.   Non-Transferability.

      The Option and any other rights of the Grantee under this Option Agreement
or the Plan are nontransferable and exercisable only by the Grantee, except as
set forth in Section 5.7 of the Plan.

6.   Notices.

      Any notice to be given under the terms of this Option Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be given only
when received, but if the Grantee is no longer employed by or providing services
to the Corporation or a Subsidiary, shall be deemed to have been duly given by
the Corporation when enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.

7.   [Stock Ownership Requirements.

      The Option and all rights of Grantee under this Option Agreement or in
connection with any Common Stock purchased pursuant to this Option Agreement are
and shall be subject to, and Grantee agrees to be bound by, all of the terms and
conditions of the Stock Ownership Requirements Agreement for Senior Executive
Officers between the Corporation and Grantee and the “Requirements” referenced
and defined therein.][provision included in agreements for Senior Vice
Presidents and above]

8.   Plan.

      The Option and all rights of the Grantee under this Option Agreement are
subject to, and the Grantee agrees to be bound by, all of the terms and
conditions of the Plan, incorporated herein by this reference. In the event of a
conflict or inconsistency between the terms and conditions of this Option
Agreement and of the Plan, the terms and conditions of the Plan shall govern.
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement (including these Terms). The Grantee acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Option Agreement.
Unless otherwise expressly provided in other sections of this Option Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not and shall not be deemed to create any rights in the Grantee
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Administrator so conferred by appropriate action
of the Board or the Administrator under the Plan after the date hereof.

9.   Entire Agreement.

      This Option Agreement (including these Terms) and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Plan and this Option Agreement may be amended pursuant to
Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

10.   Governing Law.

      This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

11.   Effect of this Agreement.

      This Option Agreement shall be assumed by, be binding upon and inure to
the benefit of any successor or successors to the Corporation.

12.   Counterparts.

      This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

13.  Section Headings.

      The section headings of this Option Agreement are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.